Per Curiam.

We have frequently decided that we will not entertain an appeal on any preliminary or interlocutory decision of the Court below. 2 R. S. 1852, p. 158. The record must show a final determination, unless in those cases specially excepted by statute (1). The party can save the question in the record by proper exception. After the final determination of the cause, all the points thus saved come up together.
Appeal dismissed with costs to be taxed to the appellant.

 2 E. S. p. 162, s. 576..